DENY and Opinion Filed May 3, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00159-CV

                 IN RE KETTAN PATEL, BHARAT PATEL,
                      AND JAYESH PATEL, Relators

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-00572

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                           Opinion by Justice Osborne
      Relators’ March 1, 2022 petition for writ of mandamus challenges the trial

court’s order granting real parties in interest’s motion to compel discovery of

financial information. Entitlement to mandamus relief requires relators to show that

the trial court has clearly abused its discretion and that they have no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).

      Based on the record before us, we conclude relators have not shown their

entitlement to the relief requested. See In re Rowes, No. 05-14-00606-CV, 2014 WL

2452723, at *1 (Tex. App.—Dallas May 30, 2014, orig. proceeding) (mem. op.)
(noting that “[a] court cannot grant mandamus relief unless the error was raised in

the trial court,” and that a party seeking mandamus “must direct the Court to where

the argument was presented to the trial court”). Accordingly, we deny the petition

for writ of mandamus.



                                          /Leslie Osborne/
                                          LESLIE OSBORNE
220159f.p05                               JUSTICE




                                       –2–